     Case 5:19-cv-01404-VEB Document 28 Filed 08/31/20 Page 1 of 1 Page ID #:2427




 1                                                                                           JS-6

 2

 3

 4                               UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
 5

 6    DANIEL EDWARD BEEMAN,                              Case No. 5:19-CV-1404 (VEB)

 7                          Plaintiff,                   JUDGMENT

 8    vs.

      ANDREW SAUL, Commissioner of Social
 9    Security,

10                         Defendant.

11
            The Court having entered a Decision and Order approving the parties’ Stipulation to
12   Voluntary Remand Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment

13   (“Stipulation to Remand”) (Docket No. 26);

14          IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-captioned action

     is remanded to the Commissioner of Social Security for further
15
     proceedings consistent with the terms of the Stipulation to Remand; and it is further ORDERED that
16
     the Clerk of the Court shall CLOSE this case.
17
            DATED this 31st day of August, 2020,
18                                        /s/Victor E. Bianchini
                                     VICTOR E. BIANCHINI
19                         UNITED STATES MAGISTRATE JUDGE

20                                                   1

                          JUDGMENT – BEEMAN v SAUL 5:19-CV-1404-VEB
